Citation Nr: 0616397	
Decision Date: 06/06/06    Archive Date: 06/13/06	

DOCKET NO.  03-05 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the fifth metatarsal of the left foot. 

2.  Entitlement to service connection for arthralgia of the 
lumbosacral spine. 

3.  Entitlement to service connection for residuals of a 
perforation of the right eardrum. 

4.  Entitlement to service connection for residuals of a 
fracture of the sternum. 

5.  Entitlement to service connection for residuals of 
pneumonia. 

6. Entitlement to an initial evaluation in excess of 40 
percent for degenerative disc disease of the cervical spine, 
status post diskectomy. 

7.  Entitlement to an initial evaluation in excess of 20 
percent for acromioclavicular joint separation with 
impingement syndrome of the left shoulder, status post 
arthroscopy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from March 1959 to December 
1962 and from April 1980 to September 2001.  This matter 
comes before the Board of Veterans' Appeals (BVA or Board) on 
appeal from an October 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied the benefits sought on appeal.  

This decision grants service connection for the residuals of 
a fracture of the fifth metatarsal of the left foot (i.e., a 
scar) and for the residuals of a fracture of the sternum.  
The RO/AMC's attention is called to the decision in Dingess 
v. Nicholson, No. 01-1917 (U.S. Vet App. Mar 3, 2006), 
pertaining to VA's duty to notify claimants of information 
that would substantiate claims, as to the assignment of 
disability evaluations and/or the effective dates.  The issue 
of entitlement to service connection for arthralgia of the 
lumbosacral spine will be addressed in the REMAND portion of 
this decision.



FINDINGS OF FACT

1.  The veteran sustained an injury to his left foot during 
service that required surgery and currently has a residual 
scar as a result of that injury and surgical procedure.

2.  The veteran is not currently shown to have any residuals 
of the perforated right eardrum he sustained during service.

3.  The veteran sustained a fracture of his sternum during 
service and is currently shown to have minimal functional 
impairment attributable to that fracture.

4.  The veteran is not currently shown to have residuals of 
any pneumonia he had during service.

5.  The degenerative disc disease of the cervical spine is 
not shown to be pronounced, productive of incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months or significant neurologic manifestations 
or unfavorable ankylosis of the entire cervical spine.

6.  The veteran's left shoulder is not shown to be productive 
of limitation of motion midway between the side and shoulder 
level, and is not characterized as impairment of the humerus.



CONCLUSIONS OF LAW

1.  Residuals of a left foot injury, specifically a scar of 
the fifth metatarsal, was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).

2.  Residuals of a perforation of the right eardrum were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2005).

3.  Residuals of a fractured sternum were incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2005).

4.  Residuals of pneumonia were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2005).

5.  The criteria for an initial evaluation in excess of 40 
percent for degenerative disc disease of the cervical spine, 
status post discectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5293 & 5243 (2001-
2005).

6.  The criteria for an initial evaluation in excess of 20 
percent for acromioclavicular joint separation with 
impingement syndrome of the left shoulder, status post 
arthroscopy, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Code 5203 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The notification obligation in this 
case was accomplished by way of a letters from the RO to the 
veteran dated in December 2003, May 2004 and January 2005  
While this notice does not provide any information concerning 
the evaluation and/or the effective date that could be 
assigned should service connection be granted or a higher 
evaluation be granted, Dingess v. Nicholson, No. 01-1917 
(U.S. Vet App. Mar 3, 2006), since this decision affirms most 
of the RO's decisions, the veteran is not prejudiced by the 
failure to provide him that further information in connection 
with the denied claims since those matters are not implicated 
by this decision.  As for the two claims allowed by this 
decision, the RO will have an opportunity to address the VA's 
"duty to notify" and "duty to assist" obligations in 
effectuating this decision.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case and the Supplemental Statements of the Case, and been 
informed of the evidence considered in the case, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claims.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's claims.


I. Service Connection Claims

The veteran essentially contends that the disorders he is 
seeking to have established as service-connected disabilities 
are related to service and are documented in his service 
medical records.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury suffered or disease contracted in the 
line of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or a relationship between a current disability and 
the inservice disease or injury.  Pond v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).


Fracture of the Fifth Metatarsal of the Left Foot

The veteran's service medical records show that he sustained 
an injury to his fifth metatarsal of his left foot on more 
than one occasion.  For example, a record dated in September 
1961 shows the veteran injured his left great toe the 
previous evening and an X-ray taken at that time was negative 
for a fracture.  The veteran sustained an additional injury 
to the fifth metatarsal of the left foot in May 1984 that was 
diagnosed as a spiral fracture of the fifth metatarsal of the 
left foot.  Service medical records also show that in April 
1985 the veteran underwent an excision of an exostosis of the 
left fifth metatarsal.  The Medical Evaluation Board 
performed in August 1985 show the veteran reported 
experiencing foot trouble on the Report of Medical History 
portion of the examination and the summary of defects and 
diagnoses includes a diagnosis of status post spiral fracture 
of the left fifth metatarsal.  As such, the veteran's service 
medical records clearly demonstrate that the veteran 
sustained injuries of the fifth metatarsal of the left foot, 
including a fracture of that digit, that required surgery.

Following service, the veteran was afforded a VA examination 
in August 2003, at which time he related the history of the 
previous fracture of the left fifth toe.  It was noted that 
the veteran experienced occasional pain in the lateral aspect 
of the foot in the region of the fracture and surgery.  On 
physical examination there was a well-healed nontender scar 
laterally to the fifth ray.  There was no tenderness to 
palpation and no swelling.  X-rays disclosed the presence of 
an old healed fracture of the fifth metatarsal of the left 
foot.  The pertinent diagnosis following the examination was 
left foot status post surgery with functional impairment 
rated as negligible.

Based on this record, the Board finds that service connection 
for residuals of a fracture of the fifth metatarsal of the 
left foot is warranted.  The veteran clearly sustained a 
fracture during service as demonstrated by his service 
medical records and by X-rays taken at the time of the August 
2003 VA examination.  There was also the presence of a scar.  
While the examiner indicated that functional impairment was 
rated as negligible, this can be construed as indicating that 
there is at least some degree of functional impairment.  
Therefore, resolving any reasonable doubt in the veteran's 
favor as to the presence of a current disability, the Board 
concludes that service connection for residuals of a fracture 
of the fifth metatarsal of the left foot is established.


Perforation of the Right Eardrum

The veteran's service medical records clearly show that he 
sustained a perforation of his right tympanic membrane when 
undergoing cerumen extraction.  However, the veteran's 
remaining service medical records contain no further 
reference to any treatment or residuals of the perforation of 
the right eardrum during service.  More significantly, 
medical records dated following separation from service 
contain no evidence of any residuals of the perforation of 
the right eardrum that occurred during service.  Indeed, a 
July 2001 general medical examination specifically noted that 
there was no scarring of the eardrums noted nor perforations 
and that the veteran's hearing was grossly intact.

While the veteran clearly sustained an injury of his right 
eardrum during service, in order for service connection to be 
granted there must be evidence of a current disability.  In 
the absence of evidence of a current disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The veteran was advised of the need to submit 
medical evidence a current disability by way of letters from 
the RO to him, but he has failed to do so.  A claimant has 
the responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. 
§ 5107(a), and the veteran was clearly advised of the need to 
submit medical evidence of current disability.  Without 
evidence of a current disability attributable to the 
perforation of the right eardrum sustained during service, 
service connection for residuals of that perforation is not 
warranted.


Fracture of the Sternum

A review of the veteran's service medical records discloses 
that in April 1987 the veteran sustained a fracture of the 
sternum.  The fracture was confirmed by X-rays.  Those 
records contain no evidence of a fracture of any ribs, 
although a Medical Evaluation Board examination performed in 
August 1995 indicated that there were fractures of the right 
4th, 5th and 6th ribs.

Medical records dated following separation from service 
include an August 2003 VA examination.  The examiner 
indicated that the veteran's claims file had been reviewed 
and noted a history of blunt trauma to the sternum in April 
1987 when the veteran fell.  It was indicated that X-rays 
disclosed a fractured sternum but not the ribs.  The veteran 
reported that he experienced non-constant pain that was 
occasionally slight, but occasionally sharp.  On physical 
examination there was no deformity, but there was slight 
tenderness of the sternum.  There was slight pain on lateral 
compression of the chest and very slight tenderness of the 
lower lateral right rib cage region, but not on the left.  
The examination report also indicated that X-rays of the 
right rib were negative.  The pertinent diagnosis following 
the examination was status post old fracture of the sternum 
and the examiner indicated that functional impairment would 
be rated as minimal.  

Based on this record, the Board finds that service connection 
for residuals of a fracture of the sternum is warranted.  
Service medical records clearly show that the veteran 
sustained a fracture of the sternum during service and the VA 
examination performed in August 2003 noted the presence of 
residuals of that injury, specifically slight tenderness of 
the sternum.  The examiner indicated that there would be some 
minimal functional impairment from the old fracture.  
Therefore, the Board finds that service connection for 
residuals of a fracture of the sternum is established.

Residuals of Pneumonia

It is not entirely clear from the veteran's service medical 
records whether he actually had pneumonia during service.  A 
record dated in April 1985 makes reference to pneumonia, but 
examination of the chest was within normal limits and the 
assessment was of musculoskeletal pain/congestion.  There is 
also a record dated in April 1999 that contains a diagnosis 
of rule out subclinical pneumonia/bronchitis, but that record 
also records that a chest X-ray was within normal limits.

While the Board will assume for purposes of discussion that 
the veteran did have pneumonia during service, he is not 
shown to have any residuals of any pneumonia.  For example, a 
July 2001 VA general medical examination concluded with a 
pertinent diagnosis of a history of pneumonias with no 
residuals.  As with the claim for service connection for 
residuals of a perforation of the right eardrum, in the 
absence of a current disability service connection for 
residuals of pneumonia is not warranted.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran was advised of the need to submit medical 
evidence a current disability by way of letters from the RO 
to him, but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised of the need to submit medical 
evidence of current disability.  Without evidence of a 
current disability attributable to any pneumonia present 
during service, service connection for residuals of pneumonia 
is not warranted.





II. Increased Rating Claims

The veteran essentially contends that the current evaluations 
assigned for his cervical spine and left shoulder 
disabilities do not accurately reflect the severity of those 
disabilities.  Disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing the symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness.  38 C.F.R. §§ 4.4, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  


Cervical Spine Disability

An October 2001 rating decision granted service connection 
for degenerative disc disease of the cervical spine, status 
post discectomy and assigned a 20 percent evaluation under 
Diagnostic Codes 5290-5293, effective from October 1, 2001.  
Subsequently, a rating decision dated in February 2005 
increased the evaluation to 40 percent, also effective from 
October 1, 2001.

Under the schedular criteria in effect when the veteran filed 
his claim for service connection the maximum evaluation under 
Diagnostic Code 5290 pertaining to limitation of motion of 
the cervical spine was 30 percent for severe limitation of 
motion.  However, under Diagnostic Code 5293, a 60 percent 
evaluation could be assigned for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief.

Effective September 23, 2002, the schedular criteria used to 
evaluate intervertebral disc syndrome were amended, and 
effective September 26, 2003, the schedular criteria used to 
evaluation the spine were revised and amended.  The 2002 
changes to Diagnostic Code 5293 provide that intervertebral 
disc syndrome (preoperatively or postoperatively) should be 
evaluated either on the basis of total duration of 
incapacitating episodes over the past 12 months or combining 
separate evaluations of it's chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever meant that results in the 
higher evaluation.

The 2002 changes to Diagnostic Code 5293 for intervertebral 
disc syndrome provided that a 40 percent evaluation was for 
assignment with incapacitating episodes having a total 
duration of at least 4 weeks, but less than 6 weeks during 
the past 12 months.  A 60 percent evaluation was for 
assignment with incapacitating episodes having a total 
duration of 6 weeks during the past 12 months.  Notes 
following the amended Diagnostic Code 5293 advised that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bedrest prescribed by a physician and treatment by a 
physician.

The changes effective September 26, 2003, provide that 
intervetebral disc syndrome, preoperatively or 
postoperatively, should be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine, or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation.  Under the General Rating Formula, 
evaluations are assigned with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by the residuals of injury or 
disease.  That formula provides for a 30 percent evaluation 
when forward flexion of the cervical spine is limited to 15 
degrees or less or when there's favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is for 
assignment for unfavorable ankylosis of the entire cervical 
spine.  While there are higher 50 percent and 100 percent 
evaluations, those ratings are for assignment for unfavorable 
ankylosis of the entire thoracolumbar spine and unfavorable 
ankylosis of the entire spine.  Therefore, those evaluations 
are not for consideration since the veteran's disability 
involves only his cervical spine.  Under the Formula for 
Rating Intervertebral Disc Syndrome, the criteria remain the 
same as set forth above under the changes effective in 2002.

The evidence for consideration under the schedular criteria 
in effect when the veteran initially filed his claim consists 
of the report of a VA examination performed in August 2001 
and a private medical record dated in February 2002.  
However, the Board's review of that evidence does not 
disclose clinical findings reflective of pronounced 
intervertebral disc syndrome.  In this regard, those records 
do not show significant neurological findings.  While the 
August 2001 VA examination noted that there was objective 
evidence of painful motion, spasm, weakness, and tenderness, 
the only neurological abnormality reported were reflexes that 
were one-plus in the upper extremities.  While clearly 
demonstrating decreased upper extremity reflexes, the 
evidence also clearly demonstrates that the veteran's upper 
extremity reflexes were not absent.  There is also no 
description of symptoms compatible with neuropathy or other 
neurological findings appropriate to the site of the diseased 
disc.  In addition, the February 2002 private medical record 
indicated that motor strength was 5/5 and that sensory 
examination was unremarkable, despite the veteran reporting 
complaints of numbness in the first two fingers.  Therefore, 
a higher evaluation under the criteria in effect prior to 
September 2002 is not shown to be warranted.  

As for the criteria in effect in 2002 and 2003 the evidence 
of record does not demonstrate that the veteran has had 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, with incapacitating episodes 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  For 
example, at the time of an August 2004 VA examination the 
veteran reported that his treatment consisted of medication 
with a poor response, but no indication that he required bed 
rest prescribed by a physician.  

The evidence demonstrates that the veteran has severe 
limitation of motion of his cervical spine, thereby 
demonstrating the presence of chronic orthopedic 
manifestations, bur there is no indication that the veteran 
has neurological manifestation reflective of moderate 
incomplete paralysis at the site of the diseased disc which 
could be combined with the 30 percent evaluation to provide 
for a higher evaluation.  See 38 C.F.R. § 4.124(a), 
Diagnostic Codes 8510-8513.  As such, the Board finds that 
the veteran has not demonstrated an entitlement to a higher 
evaluation under the revised criteria that became effective 
in September 2002 and September 2003.


Evaluation of Left Shoulder

A rating decision dated in October 2001 granted service 
connection for the veteran's left shoulder disability and 
assigned a 20 percent evaluation under Diagnostic Code 5203.  
The veteran expressed disagreement with that evaluation and 
began this appeal.  

Under Diagnostic Code 5203 a 20 percent evaluation represents 
the highest evaluation assignable under that Diagnostic Code.  
Higher evaluations are permitted under Diagnostic Code 5202 
for impairment of the humerus, but the veteran's left 
shoulder disability is not shown to involve the humerus.  As 
such, Diagnostic Code 5202 is not for application in this 
case.  On the other hand, Diagnostic Code 5201 pertaining to 
limitation of arm motion provides for evaluations in excess 
of 20 percent.  Since the veteran is right-handed, as noted 
in the August 2004 VA examination, the applicable evaluations 
are those for the minor extremity.  Under that Diagnostic 
Code, a 20 percent evaluation is for assignment when arm 
motion is limited at shoulder level or mid way between the 
side and shoulder level, while a 30 percent evaluation is for 
assignment when arm motion is limited to 25 degrees from the 
side.  

A review of the evidence of record, particularly the reports 
of VA examinations performed in August 2001 and August 2004 
clearly show that the veteran has significantly greater 
motion than contemplated for the next higher 30 percent 
evaluation.  For example, forward flexion of the left 
shoulder was 150 degrees and abduction was 146 degrees.  
While the examiner indicated that there was painful motion 
the examiner also indicated that motion stopped when the pain 
began.  Thus, when the veteran's shoulder was symptomatic, 
motion of the shoulder was considerably greater than 25 
degrees from the side.  While there was a greater degree of 
limitation of motion shown at the time of the August 2004 VA 
examination, for example forward flexion was limited to 85 
degrees and shoulder elevation to 70 degrees, it was 
indicated that the veteran stopped motion because of severe 
pain.  

Therefore, even at the point the veteran's shoulder motion 
halted due to pain, the remaining motion was still greater 
than 25 degrees from the side.  This was true even after 10 
repetitions of flexion and abduction.  Therefore, the Board 
concludes that an evaluation in excess of 20 percent for the 
veteran's left shoulder is not warranted, even with 
consideration of functional loss due to flare ups of pain, 
fatigability, incoordination, pain on movement and weakness.  
38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).





ORDER

Service connection for residuals of a fracture of the fifth 
metatarsal of the left foot, specifically a scar of the fifth 
metatarsal, is granted.

Service connection for residuals of a perforation of the 
right eardrum is denied.

Service connection for residuals of a fracture of the sternum 
is granted.

Service connection for residuals of pneumonia is denied.

An initial evaluation in excess of 40 percent for 
degenerative disc disease of the cervical spine, status post 
discectomy, is denied.

An initial evaluation in excess of 20 percent for 
acromioclavicular joint separation with impingement syndrome 
of the left shoulder, status post arthroscopy, is denied.


REMAND

A preliminary review of the record discloses that the veteran 
was seen on numerous occasions for complaints of low back 
pain.  A VA examination performed in August 2001 concluded 
with a diagnosis of arthralgia of the lumbosacral spine with 
loss of function due to pain.  However, the examiner did not 
offer an opinion as to whether that diagnosis, or any other 
diagnosis pertaining to the lumbosacral spine, was causally 
or etiologically related to service.  Under these 
circumstances, VA's duty to assist the veteran includes 
obtaining a VA examination with an opinion regarding the 
etiology of any currently diagnosed lumbar spine disorder.

This case is being returned to the RO via the Appeals 
Management Center in Washington, D.C., and the veteran will 
be notified when further action on his part is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
inquire as to the locations of any 
treatment he has received for his 
lumbosacral spine since his separation 
from service.  If the veteran indicates 
that he has received treatment for his 
lumbosacral spine since his separation 
from service the RO should obtain and 
associate with the claims file any 
records not already associated with the 
claims file.

2.  The veteran should be afforded an 
examination of his lumbosacral spine to 
ascertain the nature and etiology of any 
disorders that may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
offer comments and an opinion as to 
whether any currently diagnosed disorder 
of the lumbosacral spine is causally or 
etiologically related to the 
symptomatology shown in the veteran's 
service medical records.  The claims file 
must be made available to the examiner 
for review, who should acknowledge this 
review in his/her report.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


